Citation Nr: 1612004	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964 and from May 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  

In November 2013 and January 2015, the Board remanded the Veteran's appeal for additional evidentiary and procedural development, respectively.  In light of the favorable action taken herein, discussion of whether there has been substantial compliance of the Board's prior remand directives is not required, and deciding the appeal at this time is not prejudicial to the Veteran. 

Also, in January 2015, the Board remanded the issues of entitlement to service connection for gout and an acquired psychiatric disability for issuance of a Statement of the Case (SOC) pursuant to the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2015, the RO established service connection for an acquired psychiatric disability in a rating decision and denied the Veteran's claim to establish service connection for gout in an SOC.  The Veteran did not express timely disagreement with the assigned initial evaluation or effective date for an acquired psychiatric disability or perfect an appeal to the Board by submitting a timely substantive appeal with the continued denial of his gout claim.  As such, those issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  Additionally, the RO has not subsequently treated the issue of entitlement to service connection for gout as remaining on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a February 2016 Informal Hearing Presentation (IHP), the Veteran's accredited representative continued to advocate in favor of the Veteran's claim to establish service connection for gout.  While these statements are not timely as a substantive appeal for this issue, the Board considers a claim to re-open this previously-denied issue raised by the record.  However, as this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's hypertension has been aggravated by a service-connected disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran acknowledges that hypertension was diagnosed prior to diabetes mellitus, type II, and alleges that this service-connected disability aggravated his hypertension.  

The record reflects that the Veteran was initially diagnosed with essential hypertension in 1983, and service connection for diabetes mellitus, type II, was granted by the RO in a November 2005 rating decision; effective from August 15, 2005.  As such, elements (1) and (2) for secondary service connection are demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's hypertension and his service-connected diabetes mellitus, type II, by way of aggravation, there are several nexus opinions addressing this point, and the Board will recount them in turn.  

In favor of the Veteran's appeal are the March 2011 and December 2013 nexus opinions from Dr. Mayer, the Veteran's private physician, stating that the Veteran's essential hypertension is more likely than not aggravated by his service-connected diabetes mellitus, type II.  Although the Board notes that the March 2011 nexus opinion is of little probative value because Dr. Mayer did not state any rationale, he elaborated in the December 2013 opinion that hypertension is more likely caused of aggravated by diabetes mellitus, type II, because of the latter disease's effects on a the body's circulatory system, which is consistent with the evidence of record.  While the Board observes that Dr. Mayer did not specifically state that he reviewed the complete record prior to offering these opinions, the record reflects that he has been the Veteran's primary physician for more than a decade  and has examined the Veteran on several prior occasions before providing these opinions, thus lending to the probative weight of such.  

The VA opinion of record, dated in December 2013, reflects the VA examiner's opinion that there is no causative relationship between the Veteran's hypertension and his service-connected diabetes mellitus because his hypertension preceded the diagnosis of diabetes mellitus, type II.  However, that matter is not disputed by the Veteran.  As stated above, the crux on the Veteran's claim and his primary contention is that his hypertension was aggravated by his service-connected diabetes mellitus, type II.  Concerning the theory of aggravation under the Court's holding in Allen and 38 C.F.R. § 3.310, the December 2013 VA examiner opined that the Veteran's diabetes mellitus, type II, "did not aggravate or cause his hypertension based on the medical evidence," noting that blood urea nitrogen and creatinine test results were normal in February 2013 and November 2013.  Although not questioning the correctness of the offered opinion, the Board concludes that the opinions probative weight is limited because the rationale is incomplete, as it is not asserted how these test results rule out the matter of aggravation.

In light of the foregoing, the Board concludes that competent and probative evidence of record is, at least, in equipoise as to whether the Veteran's hypertension is aggravated by the his service-connected diabetes mellitus, type II.  Ultimately, even though the evidence demonstrates that the Veteran's hypertension diagnosis pre-dates that of his diagnoses of diabetes mellitus, type II, the evidence as to whether his hypertension is aggravated by his service-connected diabetes mellitus, type II, is, at least, evenly balanced.  Indeed, service connection on a secondary basis can be granted both for direct causation of a disability by a service-connected disability, but also that the nonservice-connected disability was aggravated by the service-connected disability.  The evidence is equally weighted in favor of such a relationship as it is against.  Resolving reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  38 C.F.R. § 3.102 (2015); 


ORDER

Entitlement to service connection for hypertension is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


